        Case 3:13-cr-00224-RNC Document 26 Filed 03/05/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT



UNITED STATES OF AMERICA                       :      CRIM. NO. 3:13CR00224 (RNC)
                                               :
v.                                             :
                                               :
J. EDWARD WAESCHE IV                           :      MARCH 5, 2019


                     MOTION TO CONTINUE SENTENCING
                AND MODIFY SENTENCING SCHEDULING ORDER

         J. Edward Waesche IV, the defendant in the above captioned matter, moves through

counsel to continue sentencing and modify the presentence scheduling order, including the

PSR disclosure dates, for approximately sixty (60) days, until on or after June 10, 2019.1

In support of this motion, the undersigned states as follows:

         1.      On December 9, 2013, before United States Magistrate Judge Donna F.

Martinez, the defendant entered a plea of guilty to a one count Information charging him

with Conspiracy in violation of 18 U.S.C. § 371. The Court entered an Order accepting

the Magistrate Judge’s Findings on December 12, 2013.

         2.      At the time the plea was entered before Judge Martinez, Mr. Waesche also

entered into a cooperation agreement in which he agreed to cooperate with the government

in connection with the prosecution of Daniel Carpenter in United States v. Carpenter, et

al., 3:13CR00226 (RNC).

         3.      Mr. Waesche cooperated and testified at the trial of Mr. Carpenter and Mr.

Carpenter was convicted. Mr. Carpenter was sentenced on December 3, 2018.




1
     The undersigned will be out of the district from June 19 through June 23, 2019.
      Case 3:13-cr-00224-RNC Document 26 Filed 03/05/19 Page 2 of 3



       4.      Mr. Waesche is scheduled to be sentenced on April 8, 2019. Considering

the length of time between Mr. Waesche’s plea and scheduled sentencing, as well as his

cooperation in the investigation, prosecution and trial of Mr. Carpenter, the undersigned

requires additional time review the lengthy record to prepare for Mr. Waesche’s

sentencing.

       5.      In view of the above, the undersigned respectfully requests that the

sentencing in this matter be continued until on or after June 10, 2019 and that the disclosure

dates be reset in accordance with a revised schedule.

       6.      The undersigned has communicated with Mr. Waesche’s Probation Officer

as well as counsel for the government and neither object to the granting of this motion.

       WHEREFORE, Mr. Waesche respectfully requests that the Motion to Continue

Sentencing be granted.



                                              Respectfully submitted,




                                              By:       /s/ James K. Filan
                                                    James K. Filan (ct 15565)
                                                    Filan LLC
                                                    315 Post Road West
                                                    Westport, CT 06880
                                                    (203) 557-9159
                                                    (203) 341-8560 fax
                                                    jfilan@jamesfilan.com
      Case 3:13-cr-00224-RNC Document 26 Filed 03/05/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion to Continue Sentencing was

filed electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the court’s

electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the

court’s CM/ECF System.



                                               /s/ James K. Filan
                                               James K. Filan
